780 N.W.2d 298 (2010)
James YKIMOFF, Plaintiff-Appellee,
v.
W.A. FOOTE MEMORIAL HOSPITAL, Defendant-Appellant, and
David Eggert, M.D. and David Prough, M.D., Defendants.
Docket No. 139561. COA No. 279472.
Supreme Court of Michigan.
April 2, 2010.

Order
On order of the Court, the application for leave to appeal the July 16, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers. We further direct the Clerk to schedule the oral argument in this case for the same future session of this Court when it will hear oral argument on whether to grant the application in Martin v. Ledingham (Docket No. 138636).